DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al (JP2005-262311) in view of Tanioka (US 2011/0304836) and Lim (US 2017/0015046).	
Jun shows the apparatus claimed including a laser beam emission device (12) for machining a workpiece (44), a guide beam emission device (18) emitting a visible laser beam as a guide beam, a scanner (20, 22) to scan the laser beam and the guide beam wherein the laser beam emission device and the scanner are controlled by a controller including a processor or a computer/CPU (32) which inherently includes a memory that stores a set of computer readable instructions that can be read and executed to perform the instructions by the processor wherein the apparatus acquires workpiece contour information as the guide beam is scanned over the workpiece, extracts a plurality of feature points (P1..., P16) from the workpiece, generates a guide pattern indicating a setup position staring from the feature point P0 according to the plurality of points for machining the workpiece, and the guide beam is drawn along the surface of the workpiece as illustrated in Figure 4. But, Jun does not explicitly show the workpiece is placed at the setup position indicated by the guide pattern while the guide pattern is being drawn.
Tanioka shows a guide pattern being drawn by a guide/visible laser beam (L12) wherein a workpiece (16) is placed at the setup position while the guide pattern is drawn so that an error such as a distortion or a distorted pattern on the workpiece is determined and corrected after which the workpiece is then machined by a main laser beam (L11). Also see para [0030] and [0039].  
Lim also shows it is known to provide a guide pattern that is drawn on a workpiece wherein a setup position of the workpiece is indicated while the guide pattern is drawing on the workpiece to determine a distortion of the workpiece which is then subsequently laser processed by a laser beam. Also see para [0019].
In view of Tanioka and Lim, it would have been obvious to one of ordinary skill in the art to adapt Jun with the setup position of the workpiece is indicated by the guide pattern while the guide pattern is drawn up on the workpiece to prevent a distortion/error of the desired pattern that is made on the workpiece as known in the art.
	With respect to claim 2, Jun shows the workpiece contour information with a plurality of contour points formed by connecting the plurality of contour points shown by the feature points. 
With respect to claims 3 and 4, Tanioka shows that the visible laser (L12) provides a prescribed value as a plurality of feature points (P1-P14) is obtained which further shows a plurality of vectors include a first vector connecting two contour points from P2 to P3 and a second vector connecting two contour points from P3 to P4. Tanioka further teaches for determining one of the contour points with a change amount shown by an error amount (as shown in Figure 6E) wherein the change amount is due to a relative curvature that increases a distance from an optical origin (see para [0065]) and that the stored data obtained by the visible laser is further corrected by an error/change amount to accurate mark or define the desired pattern/shape by the main laser beam (L11).   
 	With respect clam 5, Jun shows the processor that receives and acquires the workpiece shape information based on an external three dimensional shape as illustrated in Figures 1 and 4.
	With respect to claim 6, Jun shows an imaging device (30) that captures an image of the workpiece including its surface image that is processed by the guide beam wherein the processor receives and outputting the image as the workpiece contour information is acquired on the basis of the image data scanned by the guide beam. 
	With respect to claim 7, Jun shows generating the guide pattern that is formed by consecutively connecting the plural of feature points as illustrated in Figure 4.
With respect to claims 8 and 9, Tanioka shows determining a length or path between the feature points that can be greater or equal to a prescribed value/length as illustrated in Figures 6C and 6D wherein the length of the path would have been determined including minimizing the length that pass through the plurality of feature points to accurately laser mark or defined the desired pattern. 
	With respect to claim 13, Tanioka shows a control device (6a) as an operation interface wherein the control device would be capable of change or edit a guide pattern as the control device is operated by the user to set the guide pattern as desired by the user. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Tanioka and Lim as applied to claims 1-9 and 13 above, and further in view of Fukushima (US 2008/0191390).  
Jun in view of Tanioka and Lim shows the apparatus claimed including a reference mark (P0) but does not show that that the reference mark is a hole. 
Fukushima shows it is known to provide a reference mark in a form of a hole (61) that is provided on a workpiece extending there through. 
In view of Fukushima, it would have been obvious to one of ordinary skill in the art to adapt Jun, as modified by Tanioka and Lim, with the reference mark having a hole extending through a workpiece as an alternative form of the reference mark from which the laser operation begins.   
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Tanioka and Lim as applied to claims 1-9 and 13 above, and further in view of Ishikawa (US 6,066,829).      
Jun in view of Tanioka and Lim shows the apparatus claimed including a display screen (36) that shows a workpiece with a guide pattern image (P2-P16) showing the workpiece contour as shown in Figure 4, but Jun does not explicitly show the screen that displays superimposed workpiece contour image, machining content image, and the guide pattern image.  
Ishikawa shows it is known to superimpose images including an image of a workpiece having a marking area (ES) and a pattern (MS) as illustrated in Figures 19 and 20. 
In view of Ishikawa, it would have been obvious to one of ordinary skill in the art to adapt Jun, as modified by Tanioka and Lim, with superimposed images of a workpiece having a guide pattern image having a plurality of feature points which are connected to form a machining contour image that are superimposed with each other and shown with respect to a workpiece various images are known to be superimposed as taught by Ishikawa so that the desired pattern can be visibly illustrated to a user for convenient operation of the laser apparatus.
With respect to claim 12, Jun teaches that the visible laser is made to follow the feature points to illustrate or draw the desired pattern which would have been displayed on the screen (36).  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Tanioka and Lim as applied to claims 1-9 and 13 above, and further in view of Chen (US 2014/0116998).   
Jun in view of Tanioka and Lim shows the apparatus claimed except for the apparatus receiving a workpiece thickness and to determine whether the thickness of the workpiece is greater than a prescribed thickness. 
Chen shows it is known to provide a thickness of a workpiece that is processed by a laser wherein if the thickness information is determined to be different from a prescribed/input information, then the laser is stopped and a warning signal is generated to a user. Also see para [0020] and [0021]. 
In view of Chen, it would have been obvious to one of ordinary skill in the art to adapt Jun, as modified by Tanioka and Lim, with the apparatus specifying and determining a thickness of the workpiece wherein when the thickness is different, which can be greater or less than the inputted or prescribed value, a warning signal is indicated to a user to safeguard the laser apparatus as well as the workpiece as known in the art. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to Tanioka, the applicant argues that Tanioka does not remedy deficiencies of Jun for the newly amended claim recitation. But, this argument is not deemed persuasive as Tanioka teaches that it is known to have the setup position of the workpiece is indicted by a guide pattern while being drawn up to prevent distortion/distorted pattern as the workpiece is laser machined by a laser beam. Also, Lim is also applied to teaching that the setup position is indicted by a guide pattern while the guide pattern is drawn on the workpiece. 
Thus, the applicant’s arguments are not deemed persuasive. 

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG Y PAIK/Primary Examiner, Art Unit 3761